Citation Nr: 1133429	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-32 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to May 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from January and June 2007 rating decisions in which the RO denied a TDIU and reduced the rating for the Veteran's right knee disability from 50 to 10 percent, effective October 1, 2007, respectively.  With regard to the TDIU, the Veteran filed a notice of disagreement (NOD) in February 2007; the RO issued a statement of the case (SOC) in August 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2007.  

In June 2007, the Veteran testified during a hearing before RO personnel, and, in September 2008, he testified during a hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  

In January 2009, the Board, in pertinent part, remanded this matter on appeal to the RO, via the AMC, because the claim currently before the Board is inextricably intertwined with a claim raised by the record but not yet adjudicated by the RO.  After sending the Veteran a letter regarding the duty to assist and completing no other actions, the AMC continued to deny the claim for a TDIU (as reflected in a January 2010 SSOC) and returned this matter to the Board for further appellate consideration.

For the reason expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC. VA will notify the Veteran when further action, on his part, is required.





REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the prior remand, the Board specifically instructed that the RO (via the AMC) was to readjudicate the Veteran's claim of entitlement to a TDIU along with the adjudication of the inextricably intertwined claim for higher rating for service-connected right knee disability.  While the AMC readjudicated the Veteran's claim for a TDIU (as reflected in the January 2010 SSOC), the claim for an increased rating for the right knee disability has not yet been adjudicated by the RO.  As  the directives of the Board's January 2009 remand have not been followed, another remand of this matter, for completion of the previously-requested actions, is  necessary.

The Board again notes that, when  adjudicating the claim for increase for the right knee disability, the RO should consider the applicability of alternative diagnostic codes for evaluating the right knee disability, as well as  whether separate ratings are warranted for arthritis and instability of the knee,  under Diagnostic Codes 5003 and 5257 (see VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998)) and/or for limited extension and flexion of the knee under Diagnostic Codes 5261 and 5262 (see VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004)).  

After the RO has adjudicated the claim for an increased rating for the right knee disability, the RO should give the Veteran and his representative notice of the decision, and opportunity to perfect an appeal as to that issue.  The Board emphasizes to the Veteran that, if he wishes to pursue an appeal of any issue not currently in appellate status-specifically, the claim for an increased rating for the right knee disability-a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

While this matter is on remand, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one- year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the appeal.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested action, and any additional notification and development deemed warranted, the RO should adjudicate the claim for an increased rating for service-connected right knee disability.  

5.  If the claim for an increased rating for the right knee disability is not granted to the Veteran's satisfaction, the RO must notify the Veteran and his representative of the decision and advise them of the veteran's appellate rights. 

The veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (consisting of a timely NOD, and, after issuance of an SOC, a timely substantive appeal) must be perfected.  While the RO must furnish the veteran the appropriate time period in which to do so, the veteran should perfect an appeal of the claim for an increased rating for the right knee disability, if desired, as soon as possible to avoid unnecessary delay in the connection with his current appeal.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a TDIU, to include on an extra-schedular basis (pursuant to 38 C.F.R. §§  3.321 and 4.16(b)), in light of all pertinent evidence and legal authority.

7.  If the claim for a TDIU remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

8.  The RO is advised that it should not return the claims file to the Board until after the Veteran has either perfected an appeal on the claim for an increased rating for the right knee disability, or the time period for doing so has expired, whichever occurs first.

9.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


